DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. First to note is that applicant is claiming only a sealing element and the concept of intended use in environment and/or during flow and/or pressure zones and/or where the sealing element use is considered to be intended and the seal of the rejection below is capable of this intended purpose.
Applicant argument with regard to the combination is not persuasive is because the examiner is replacing one brush seal type by another similar brush seal type.
Applicants argument with regard to material is not persuasive since applicant has not limited examiners interpretation of references. It is further noted that applicant is claiming cloth layer and nothing more with regard to material of cloth.
Applicants argument with regard to Lee is not persuasive since the reference is used to teach that brush seal exist that are made from woven cloth.
Applicants argument with regard to problem solving done by applicant is not persuasive since the rejection below teaches the structure of the claims. Furthermore, the combination of the references (Lee and Atterbury) teaches different problem solving as indicated in the rejection below.
Applicants argument with regard to Lee is not persuasive since the reference teaches metal sheets with brush seal in between the metal sheets to reduce leakage, see description of embodiment in figure 12. Lee also teaches that seal can be made of metal sheets in other embodiments.
Applicants argument that the invention taught by Lee and Atterbury do not provide solution and advantage to the same technical problem is not persuasive since solving same problem as applicant or different problem provides one skilled in the art to combine references.
Again, with regard to technical problem solved by applicant relative what is provided in the rejection is not persuasive since the structure for claims 1-2 are taught in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US. 9206904B2) in view of Atterbury (US. 4415309A).
Lee discloses a sealing clement (e.g. figure 12) comprising a front plate (e.g. front plate 30 for figure 12 that is shown by way of example in figure 1) that prevents a flow to impact metal sheets (e.g. 22) directly and irregularly, a back plate (back plate 32 for figure 12 that is shown by way of example in figure 1) that provides mechanical support to the metal sheets (e.g. that is the case since the metal sheets are between the front and back plates and are supported by the front and back plates), the metal sheets arranged side-by-side in a row between the front plate and the back plate (e.g. figure 12 shows this, see description of figure 12 and entire document) around rotating elements (e.g. rotating element is intended use, see MPEP 2113-2114) in order to reduce leakage flow in flow direction between high-pressure zone and low-pressure zone formed in ambient during movement of the rotating elements (intended use, see MPEP 2113-2114, furthermore the sealing element of Lee is capable of being used in rotating environment with high and low pressure zones), wherein the sealing element comprises a cloth layer (e.g. 56) made of metal and/or non-metal durable fibers, in various forms and patterns to be placed between the metal sheets for dampening vibrations in the metal sheets (e.g. intended use, see MPEP 2113-2114) during flow and reducing the-amount-of leakage (e.g. again intended use, see MPEP 2113-2114).
Lee discloses the invention as claimed above but fails to disclose that the cloth layer is woven. Atterbury discloses a sealing element with a woven cloth layer. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the cloth layer (e.g. 56) of Lee be made from or replace by woven cloth layer as taught by Atterbury, to provide higher sealing efficiency (e.g. problem Atterbury is trying to solve, see entire document, using a woven brush seal will reduce leakage that would increase efficiency).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Atterbury as applied to claims above, and further in view of Beeck (US. 8690158B2).
Lee and Atterbury discloses the invention as claimed above but fails to disclose that the metal sheets comprise folded ends in a portion of the metal sheets around the rotating element to reduce wear in case of any contact with rotating element (e.g. intended use, see MPEP 2113-2114). Beeck teaches a sealing element with metal sheets that are straight (e.g. figures 1-2) or metal sheets with a folded ends in a portion of the metal sheets (e.g. figure 10). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the metal sheets of Lee to have folded ends in a portion of the metal sheets as taught by Beeck, since having straight metal sheets or metal sheets with folded ends in a portion is considered to be art equivalent (e.g. See entire reference of Beeck including figures) and to provided more adequate seal (e.g. see description of figure 10 in Beeck).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675